                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                             STATESBORO DIVISION


 THERESA BRADLEY,

               Plaintiff,                                CIVIL ACTION NO.: 6:18-cv-34

        v.

 ASLI ASLAN, Individual and Personal
 Capacity; ROBERT L. VOGEL, Individual
 and Personal Capacity; and GREGORY
 ROBERT EVANS, Individual and Personal
 Capacity;

               Defendants.


                                          ORDER

       After a careful de novo review of the entire record, the Court concurs with the Magistrate

Judge's March 3, 2019 Report and Recommendation, (doc. 5), to which the parties have not filed

any objections. Accordingly, Court ADOPTS the Report and Recommendation that Plaintiff has

failed to set forth a federal claim and this Court should decline to exercise supplemental

jurisdiction over her state law claims as the opinion of the Court and DISMISSES Plaintiff’s

Complaint. The Court further DIRECTS the Clerk of Court to CLOSE this case.

       SO ORDERED, this 9th day of April, 2019.




                                     R. STAN BAKER
                                     UNITED STATES DISTRICT JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA
